Citation Nr: 0504495	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from May 1980 to July 1992, 
including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating determination by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In his February 2003 notice of disagreement, the veteran also 
asserted a claim of entitlement to service connection for 
depression.  Although the RO sent the veteran letter in 
response to this claim informing him of his rights in the VA 
claims process, the record does not reflect that the RO has 
adjudicated this claim.  Therefore, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by limitation of flexion; flexion is not limited to greater 
than 60 degrees; extension is not limited; and there is no 
arthritis, subluxation, instability, locking, or effusion 
into the knee joint.  

2.  The service-connected left knee disability is manifested 
by limitation of flexion; flexion is not limited to greater 
than 60 degrees; extension is not limited; and there is no 
arthritis, subluxation, instability, locking, or effusion 
into the knee joint.  


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for right 
knee disability is not established.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257-5261 (2004).  

2.  Entitlement to a rating in excess of 10 percent for left 
knee disability is not established.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257-5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the regulations implementing it are 
applicable to the present appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

In the statement of the case, the veteran was informed of the 
provisions of the VCAA and the implementing regulations, to 
include the assistance that VA would provide to obtain 
evidence on his behalf.  In addition, the statement of the 
case informed the veteran of what the evidence must show to 
establish entitlement to the benefits sought.  In an October 
2002 letter, the veteran was informed that the RO had 
obtained his VA treatment records and that he would be 
afforded a VA examination to determine the degree of severity 
of his bilateral knee disability.  He was requested to submit 
any other treatment records supportive of the claim or to 
provide the identifying information and any necessary 
authorization to enable the RO to obtain the treatment 
records on his behalf.  The veteran responded to this letter 
by indicating that all of his pertinent treatment was through 
VA.  Accordingly, to this extent, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claims, and his 
pertinent VA medical records have also been obtained and 
reviewed.  The appellant has maintained that there are no 
relevant private medical treatment records.  Neither the 
appellant nor his representative has identified any existing 
evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  

The appellant's representative has requested that this appeal 
be remanded in order to obtain an MRI confirming the presence 
of meniscal pathology.  While an MRI could be helpful in 
terms of demonstrating the nature of the currently present 
pathology, disability evaluations are based upon the 
functional impairment resulting from the disabilities.  An 
MRI would not demonstrate that the functional impairment from 
either knee disability is greater than that contemplated by 
the assigned evaluation.  Therefore, the Board has concluded 
that no useful purpose would be served by the requested 
development.  

In sum, the Board is also satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in December 2002, long after the 
enactment of the VCAA in November 2000.  Extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA prior to this initial adjudication, 
and the claims were last adjudicated by the RO in June 2003 
after compliance with the notice requirements of the VCAA and 
the implementing regulations.  There is no reason to believe 
that the RO's ultimate decision on either claim would have 
been different had the claims not been initially adjudicated 
prior to the RO's compliance with the notice requirements of 
the VCAA and the implementing regulations.  In the Board's 
opinion, any procedural errors on the RO's part were harmless 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  


In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and 
Schafrath v. Derwinski, 1Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to these disabilities.  

By rating action dated in March 1994, service connection was 
granted for intermittent chondromalacia with anterior 
tibialis tendinitis of both the right and left knees, each 
noncompensably rated from August 1993.  The current claim 
seeking an increased rating was received in September 2002.  

VA outpatient treatment records dating from December 2001 to 
November 2002 reflect treatments primarily for alcoholism, 
depression, polydrug dependence (by history), and for 
hepatitis C.  A complete physical examination of the 
appellant in September 2002 indicated that both extremities 
had normal joints, with no edema, varicosities, cyanosis, 
deformities, or trauma.  In October 2002, it was reported 
that the appellant was complaining of left knee pain.  On 
examination, both knees were stable, and there was no edema 
in the lower extremities.  During this time, the appellant 
was enrolled in a substance abuse program at a VA 
Domiciliary.  It was reported by a Therapeutic Recreational 
Specialist in September 2002 that the appellant liked to play 
basketball and jog; the appellant mentioned a left foot 
problem as limiting these activities somewhat, but made no 
mention at this time of knee problems.  In October 2002, it 
was reported that the appellant had attended a leisure 
education class at which he was given a "self-esteem 
workout" video, and that he had completed all of the 
exercises demonstrated in that video.  In November 2002, it 
was reported by an Addiction Therapist that the appellant was 
running and working out in the gym.  

On a VA examination of the appellant in November 2002, the 
appellant complained of intermittent pain in both knees which 
had worsened over the years, although he did not recall any 
particular medical treatment for this problem.  The left knee 
was worse than the right; and there was more pain with cold 
and wet weather.  The appellant emphasized that this knee 
pain was intermittent; and that sometimes he could exercise 
and play basketball and jog without any problems, while at 
other times even standing up felt painful.  He rated his knee 
pain as an average of 6 on a scale of 10.  

On physical examination in November 2002, the appellant was 
six feet tall and weighed 197 pounds.  Examination of both 
knees disclosed no deformity, no effusion, and no crepitus.  
There was no muscle atrophy in the legs, and the 
circumference of each thigh was 39 centimeters.  Palpation 
bilaterally showed tenderness below the patella, more 
prominent on the left side, but there was no laxity.  Range 
of motion in the right knee was 0-140 degrees, with mild pain 
at 140 degrees.  After repeated manipulation, the pain 
started at 120 degrees, but the appellant still had a range 
of motion up to 140 degrees.  In the left knee, range of 
motion was also 0-140 degrees, with more pronounced pain 
after manipulation.  The pain started at 100 degrees in the 
left knee after repeated manipulation, but the appellant 
still had flexion to 140 degrees, although it was more 
painful than the right.  He also had difficulty in squatting 
on the left side, although he could do it.  The appellant's 
gait was normal., and X-ray studies of both knees were 
negative for any pathology, including arthritis.  The 
diagnosis on this examination was chronic tendinitis of both 
knees.  

By rating action dated in December 2002, the disability 
rating for each knee was increased to 10 percent, effective 
from the date of claim in September 2002.  The present appeal 
followed.  

Subsequently, additional VA outpatient treatment records were 
received.  In May 2003, an orthopedic consult was sought for 
the appellant's continuing complaints of pain in both knees, 
especially on the inside of both knees, worse on the left.  
He reported that swelling was not a regular occurrence over 
the years, although he may have experienced it on one 
occasion during service.  He was taking pain medication, but 
thought that it did not help.  X-ray films of both knees were 
carefully reviewed and looked normal to both the orthopedic 
consultant and to a radiologist.  On physical examination, 
both knees had a symmetrical appearance with no muscle 
atrophy, no visible or palpable swelling, and a full range of 
motion.  The appellant reported a slight feeling of 
discomfort in the medial joint space when a McMurray maneuver 
was performed.  The examiner reported a vague suspicion that 
there possibly was some medial meniscal damage; otherwise, 
the examination was normal, and the appellant really had very 
few symptoms.  

In January 2005, the appellant submitted a copy of two 
December 2004 VA outpatient reports directly to the Board 
with a waiver if his right to have the RO initially review 
this new evidence.  The appellant was still complaining of 
bilateral knee pain, which he thought was due to arthritis.  
It was noted that a previous orthopedic evaluation had been 
normal.  The appellant was not currently taking any 
medications.  He was six feet tall and weighed 200 pounds.  
No other relevant findings were reported at this time.  Also 
enclosed was a prescription for Tramadol for pain relief.  

The medical evidence shows that disabilities of the veteran's 
knees are manifested by limitation of flexion on repeated 
use, characterized by painful motion in the range of 120-140 
degrees on the right and 100-140 degrees on the left.  
Limitation of motion to this degree is considered 
noncompensably disabling under Diagnostic Code 5260; however, 
based upon the presence of pain on motion, the RO has 
assigned the current 10 percent ratings.  Even with 
consideration of all pertinent disability factors, it is 
clear that the limitation of flexion does not more nearly 
approximate limitation to 30 degrees than limitation to 45 
degrees; therefore, neither knee disability warrants an 
evaluation in excess of 10 percent under Diagnostic Code 
5260.  In addition, the medical evidence consistently 
demonstrates that the veteran has no limitation of extension 
of either knee and no subluxation or lateral instability of 
either knee.  Likewise, there is no evidence of locking of 
either knee or of any effusion into either  knee joint during 
the period of these claims.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for either disability at 
issue, and the manifestations of these disabilities are not 
in excess of those contemplated by the schedular criteria.  
In sum, there is no indication that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A disability rating in excess of 10 percent for the right 
knee is denied.  

A disability rating in excess of 10 percent for the left knee 
is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


